DISMISS; and Opinion Filed September 18, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00650-CV

                            CHARLES PARKHURST, Appellant
                                        V.
                             ELAINE PARKHURST, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 219-55335-07

                            MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Fillmore and Stoddart
                                 Opinion by Justice Fillmore
       On September 15, 2015, the parties filed a joint motion to dismiss. The parties state they

have “reached a full and final resolution of the matter.” Accordingly, we GRANT the parties’

motion and DISMISS the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE

150650F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CHARLES PARKHURST, Appellant                         On Appeal from the 219th Judicial District
                                                     Court, Collin County, Texas,
No. 05-15-00650-CV        V.                         Trial Court Cause No. 219-55335-07.
                                                     Opinion delivered by Justice Fillmore,
ELAINE PARKHURST, Appellee                           Chief Justice Wright and Justice Stoddart
                                                     participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

    Subject to any agreement between the parties, it is ORDERED that appellee ELAINE
PARKHURST recover her costs of this appeal from appellant CHARLES PARKHURST.


Judgment entered this 18th day of September, 2015.




                                             –2–